Citation Nr: 1137856	
Decision Date: 10/07/11    Archive Date: 10/11/11

DOCKET NO.  08-15 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from August 1960 to July 1962.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

In April 2011 the Board issued a decision granting service connection for tinnitus and remanding the claim for service connection for bilateral hearing loss.


FINDING OF FACT

The Veteran's current bilateral hearing loss is unrelated to his military service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or as a result of the Veteran's active service.  38 U.S.C.A. §§1101, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

In May 2007, the RO sent a letter to the Veteran which advised him of the VCAA, including the types of evidence and/or information necessary to substantiate his claim and the relative duties upon himself and VA in developing his claim.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The letter advised him of the bases for assigning ratings and effective dates if service connection is granted.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Board notes that the Veteran's service treatment records and private medical records have been obtained.  The Veteran has been provided VA audiometric examinations.  The Veteran provided testimony at a Travel Board hearing in February 2011.  The Veteran has been accorded ample opportunity to present evidence and argument in support of the appeal and he has done so.  Neither the Veteran nor his representative has indicated that there is any additional obtainable evidence that should be obtained to substantiate the claim.  

In sum, the Board is satisfied that the originating agency properly processed the Veteran's claim after providing the required notice and that any procedural errors in the development and consideration of the claim by the originating agency were insignificant and non-prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Accordingly, the Board will address the merits of the claim.

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131 (West 2002).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Where a veteran served continuously for 90 days or more during a period of war or during peacetime service after December 31, 1946, and sensorineural hearing loss becomes manifest to a degree of 10 percent within a year from the date of termination of service, such disease shall be presumed to have been incurred in service even though there is no evidence of the disease during the period of service, but this presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1,000, 2,000, 3,000 or 4,000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 hertz are 26 decibels or greater; or when speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385.

History

The Veteran testified in February 2011 that he was a loader on a tank and that he experienced repeated acoustic trauma during practice firing.  The Veteran stated that he later worked as a clerk in a tank repair facility and that his desk was close to where the tank engines were being repaired.  He reported that the noise of the tanks was very loud and that he did not wear ear plugs.  The Veteran's DD Form 214 indicates that he was an armor crewman.  The Veteran attributed his current hearing loss disability to this acoustic trauma he experienced during service.  The Veteran indicated that he had no significant noise exposure in his 37 years as a bus driver after service.

The service treatment records contain no complaints or findings related to hearing loss.  The August 1960 enlistment examination report indicates that the Veteran had 15/15 hearing in both ears to whispered voice.  May 1962 audiometric testing in preparation for discharge from service revealed that the Veteran had auditory thresholds of 10, 10, 5, 0, 20, and 5 decibels in the right ear, and auditory thresholds of 5, 10, 10, 5, 20, and 0 decibels in the left ear, at the respective frequencies of 250, 500, 1000, 2000, 4000, and 8000 Hertz.  Parenthetically, the Board notes that prior to November 1967, service department audiometric results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  The above audiological findings have been converted to the ISO standard.  The Board notes that the audiometric findings in May 1962 reveal normal hearing in both ears.  See 38 C.F.R. § 3.385.

A March 2007 Kaiser Permanente audiological examination report indicates that the Veteran had bilateral hearing loss.

On VA examination in June 2007 the Veteran reported exposure to the acoustic trauma of being a tank gunner during firing range practice and to the acoustic trauma from tank engines when his desk was located in the tank repair area.  The Veteran stated that he had little noise exposure after service.  Audiometric testing revealed that the Veteran had auditory thresholds of 20, 45, 60, 60, and 60 decibels in the right ear, and auditory thresholds of 20, 30, 35, 60, and 65 decibels in the left ear, at the respective frequencies of 500, 1000, 2000, 3000, and 4000 Hertz.  The Veteran had speech discrimination scores of 96 percent in the right ear and 100 percent in the left ear.  The examiner stated that the Veteran had bilateral normal to moderately severe degree high frequency hearing loss.  The VA examiner noted that the Veteran had normal hearing in both ears at separation from service, that hearing loss was only noted in 2007, and that the Veteran had worked for 37 years as a bus driver.  Based on that history, she opined that the Veteran's hearing loss was not initiated by or the result of the Veteran's service.  She attributed the Veteran's hearing loss to the Veteran's occupational noise exposure and to presbycusis.  

The Veteran was afforded another VA examination in May 2011.  This examination revealed the Veteran to have bilateral mild to severe hearing loss.  The VA examiner opined that the Veteran's hearing loss was not due to or a result of the Veteran's military noise exposure which included performing duties as an armor corpsman.  The examiner noted that the Veteran's audiological examination on separation from service showed normal hearing in both ears and therefore the onset of the current hearing loss was sometime after military service and was not due to or a result of noise exposure in military.  She noted that the etiology of the current hearing loss is unknown and she was unable to say whether there was any relationship between the Veterans's hearing loss and any occupational noise exposure the Veteran may or may not have had as a bus driver.  She opined that whatever the cause may have been for the Veteran's hearing loss, his hearing was normal at separation from military and that confirms that hearing loss was incurred sometime after discharge from the military.

The Veteran's DD Form 214 does support the Veteran's assertions that he worked in and around tanks.  The service treatment records, however, do not indicate whether the Veteran wore hearing protection or not, and whether the Veteran was actually exposed to acoustic trauma.  These records also do not reveal that he experienced hearing loss during service.  There are no complaints of hearing loss during service, and the Veteran's audiological examination on separation from service revealed that the Veteran did not have hearing loss at that time.  Although the Veteran maintains that he has had hearing loss since service, the fact that he was shown to have normal hearing when examined for discharge indicates that his statements are not credible.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Also weighing against the Veteran's credibility is that there is no evidence of hearing loss until March 2007, more than 44 years after discharge from service.  

In this case there is a June 2007 VA medical opinion and a May 2011 VA medical opinion against the Veteran's claim and there is no medical evidence in support of the Veteran's claim that he currently has hearing loss due to his military service.  Because the preponderance of the evidence reveals that the Veteran did not develop hearing loss during service, for many years after discharge from service, or as a result of his service, service connection for bilateral hearing loss is not warranted.  38 C.F.R. §§ 3.303, 3.307, 3.309.


ORDER

Entitlement to service connection for bilateral hearing loss is denied.



____________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


